Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,749,146 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Recapture
Claim 8 is rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
 	(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

With respect to independent claim 8, the Examiner notes that claim 8 is broadened relative to original patent claim 5 (claim 8 before renumbered in US Patent Application 14/918,682) since it removes the following limitations:
1) receiving information for user authentication from the server and performing authentication; 
2) receiving a user deauthentication request message from the server; and 
3) performing user deauthentication.

	
During the prosecution of the underlying patent application, original claim 8 (renumbered to claim 5 in the patent) was amended, in response to the non-final office action to recite “receiving information for user authentication form the sever and performing authentication; receiving a user deauthenticaiton from the sever and performing authentication; receiving a user deauthentication request message from the server; and performing deautehtnciation”.

Thus, the Examiner considers the above limitations to be surrendered subject matter. 
With respect to whether the reissue claims were materially narrowed in other respects, the Examiner notes that no other limitations were materially narrowed. 
In view of the above comments, claim 8 is subject to recapture. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 4 recites, “converting a software AP mode”.  The Examiner notes that the patent specification does not disclose any “converting” with respect to operating in an AP mode.  It is noted that in col. 6, lines 15-20, the ‘146 patent discloses that when the electronic device is powered on, the electronic device operates in a software Access Point mode.   
The Examiner notes that the specification is not clear as to what the electronic device is switching from or changing to when “converting” a software AP mode since the specification states that the software AP mode occurs when powered on.  
Claims 5-6 are rejected for being based upon a rejected base claim under 112(a). 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 recites “the new terminal” in line 2. There is insufficient antecedent basis for this term.  The Examiner assumes claim 13 should depend upon claim 12 since claim 12 recites “a new terminal”. Thus, the Examiner will examine claim 13 as if it depends upon claim 12. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. US Patent Pub. 2015/0089624.
Regarding claim 1:
	A method of providing a home network service, the method comprising:
	As set forth in paragraph [0007], Kim is directed to for providing a security management method for protecting user account information in a home network system. 
	creating a user account in a server;
	As set forth in paragraph [0037], an account server 180 is a server that manages the account for the user of the controller device 103, and if the user logs in to the account server 180, the account server may allow the user to be connected to the service server 170. 
	The Examiner determines that since the user logs into the account server,  the user has a user account that was created in the server. This is further explained in paragraph [0041] which discloses the stored user ID and password was previously stored. 
In addition, as set forth in paragraph [0066], the controller device may transmits a device registration request message to register the electronic device (home device) in the service server 170.  This registration creates a user account for the home device (electronic device). See also Figure 4
connecting an electronic device using an SSID (Service Set Identifier), when1 the electronic device operates in a software AP mode;
See paragraph [0045], which discloses the controller device collects information including SSID which is issued for connecting with the home device 150 that is operating as a soft AP. In addition, as set forth in paragraph [0032], the home device supports a soft AP mode in which the device operates as an AP.  See also paragraph [0046]
	providing (i) information for connection of a proxy and (ii) information for the user account generated in the server, after the connection to the electronic device;
	See paragraph [0046] where the controller device, after connection to the electronic device, transmits information. As set forth therein, when the controller accesses the home device that is operating as a soft AP, the controller device transmits home AP connection information. This information includes SSID information to connect to the home AP. 
connecting the proxy using the information for connection of a proxy. 
	See paragraph [0053] which discloses the home device connects to the AP using the home AP connection information received form the controller device. See also paragraph [0046]

Regarding claim 2: 
The method of claim 1, wherein the electronic device and terminal connects to the proxy using the information for connection of the proxy. 
	See paragraph [0053] which discloses the home device connects to the AP (proxy) using the home AP connection information received form the controller device. See also paragraph [0046], which discloses the terminal (controller device) connecting to the proxy using the information (SSID). See also Figure 1B. 

Regarding claim 3: 
The method of claim 1, wherein the proxy registers the electronic device in the proxy and registers the electronic device in the server by transmitting information for registration of the electronic device into the server; wherein the information for registration of the electronic device includes information for the user account generated in the server and information for the electronic device.
See Figure 4 and paragraph [0039]. See also paragraph [0066-0068] which discloses registration of the home device (electronic device) with the server.  
		
Claims 8, 9 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim (US 2014/0287728).
 Regarding claim 8:
A method of providing a network service performed by a terminal, the method comprising: 
 	receiving registration information for registration of an electronic device from the electronic device (Paragraphs 0075-0077, especially Paragraph 0075, Lim teaches  Referring to FIG. 5, the first digital apparatus 100 transmits a service registration request message to the state information server 200, in step 501. User information of the first digital apparatus 100 is included in the registration request message);
 	registering the electronic device (Paragraphs 0075-0077, especially Paragraph 0076 teaches the state information server 200 authenticates a user of the first digital apparatus 100 and the first digital apparatus 100. When the authentication is successfully performed, the state information server 200 allots a service user ID for the first digital apparatus 100 and the user, and registers the first digital apparatus 100 and the user in a state information sharing service. In step 503, the state information server 200 transmits a service registration request message for the first digital apparatus 100 and the user to a contact list server 300. The allotted service user ID is included in the service registration request message).  
 	transmitting the registration information to a server (Paragraphs 0075-0077, especially Paragraph 0075, Lim teaches Referring to FIG. 5, the first digital apparatus 100 transmits a service registration request message to the state information server 200, in step 501. User information of the first digital apparatus 100 is included in the registration request message);  
receiving a registration completion message indicating completion of the registration of the electronic device from the server (Paragraphs 0075-0077, especially Paragraph 0077, Lim teaches The contact list server 300, having received the service registration request in step 503, registers the first digital apparatus 100 and the user in a state information sharing service, and transmits a registration notification message, which notifying that the service has been completely registered to the state information server 200, in step 505. When receiving the registration notification message in step 505, the state information server 200 transmits a registration completion notification message including the service user ID allotted to the digital apparatus 100 to the first digital apparatus 100, in step 507); and 
transmitting a registration state update message to the electronic device (Paragraphs 0045-0046, 0050-0051, 0080- 0083, especially Paragraphs 0080 and 0081, Lim teaches After the service registration of the first digital apparatus 100 is completed, as described above, the state information server 200 collects and updates the state information of the first digital apparatus 100, and notifies users included in the contact list corresponding to the first digital apparatus 100 of the updated state information of the first digital apparatus 100.  According to an embodiment of the present invention, when the state information is changed, all digital apparatuses having subscribed to the state information sharing service actively transmit their state information to the state information server 200, and the state information server 200 and the contact list server 300 update the state information of the corresponding digital apparatus according to reception of the state information in real time. The updated state information is notified to the corresponding digital apparatus by the contact list server 300 through at least one of the proactive manner, the on demand manner, and the hybrid manner, according to an embodiment of the present invention). 	Regarding claim 9, the method of claim 8, further comprising receiving information for user authentication from the server and performing authentication (Paragraphs 0044 and 0076). 

Regarding claim 15:
The method of claim 8, wherein the information for user authentication comprises at least 
\one of a unique code of the electronic device and a user ID and password (Paragraphs 0040, 0043, 0044 and 0076). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. US Patent Pub. 2013/0173811 in view of  Ha US Patent Pub. 2014/00156081 (hereinafter Ha ‘081)
Regarding claim 4:
A method of providing a network service performed by an electronic device, the method 
comprising:

converting a software AP mode;
See paragraph [0060] which discloses a home appliance (electronic device) is converted into an AP mode. In paragraph [0035], Ha discloses the home appliance is converted into an AP such that the terminal can connect to the AP home appliance. 
receiving information for connection of a proxy and information for a user account generated in a server from a terminal connected based on information for connection of the electronic device, when2 the electronic device operates in the software AP mode;
As further disclosed in paragraph [0060-0061], when the terminal is AP connected to the home appliance, information stored in the terminal is sent to the home appliance. 
Ha does not specifically disclose that the information includes information for a user account generated in a server. 
Ha ‘081 discloses a terminal registering with a server. As set forth in paragraph [0039], by using an external terminal, user information including SSID information can be used to setup registration of a home appliance at the server. As disclosed in paragraph [0040] upon having the product registration method selected, the SSID and user information are received in the server. Ha ‘081 also teaches the home appliance (electronic device) operating in a setting mode (i.e. software AP mode) as set forth in paragraph [0041]. See also claim 1 of Ha ‘081 which discloses the electronic device receives SSID information and user information for registration. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include information that was generated in a server for a terminal, as disclosed by Ha ‘081.  As disclosed by Ha ‘081 the information includes SSID information of an AP and user information used for registration (paragraph [0041]. The Examiner notes that Ha is also directed to having the electronic device receive the same type of information as set forth above.  As further disclosed by Ha ‘081 registration of the home appliance with the server  allows for remote management (see paragraph [0035]) including remote control, remote diagnosis, firmware or software updated, and monitoring (see paragraph [0039]).  
connecting to the proxy using the information for connection of a proxy 
In paragraph [0063], Ha discloses the home appliance, in response to receiving the information, connects to the AP (proxy) 40. The information includes SSID, an authentication method, encryption method, and authentication key. See also paragraph [0070] and Figure 1. 
providing the information for the user account and information for the electronic device 
into the proxy. 
As set forth above, in paragraph [0060], when the terminal is AP connected to the home appliance, information stored in the terminal is sent to the home appliance. In addition, Ha ‘081 user information including SSID information can be used to setup registration of a home appliance. As disclosed in paragraph [0040] upon having the product registration method selected, the SSID and user information are received in the server. 

Regarding claim 5:
The method of claim 4, wherein the proxy registers the electronic device by transmitting the information for the user account and the information for the electronic device to the server.
	Ha ‘081 discloses where the home appliance via the AP (proxy) is registered by transmitting the information to the server. See paragraphs [0173-0176]. 
	As set forth above, it would have been obvious at the time of the invention to register the electronic device based on information that was used to register the terminal and home appliance with the server. 
Regarding claim 6:
The method of claim 4, wherein the terminal generates the user account in the server using an application.
	See paragraph [0091] which discloses the use of an APP in the terminal.  Furthermore, Ha ‘081 also disclose the use of an APP to communicate with the server paragraph [0091].

Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US Patent Pub. 2014/0218517 in view of Lee et al. US Patent Pub. 2014/0206331.
Regarding claim 11:
A method of providing a network service performed by a terminal, the method comprising: 
As set forth in the abstract, Kim is directed to a home monitoring method and apparatus and using a mobile terminal for remote monitoring. . 
creating a user account; 
As set forth in paragraph [0087], the mobile terminal requests registration with the home gateway (step 808).  See also paragraph [0086] which discloses that registration includes login ID and password and thus a user account is present. 
receiving registration information for registration of an electronic device from a proxy; 
As set forth in Figure 7 and its related text (see paragraphs [0078-0080], Kim discloses in response to a request to register a new home device (electronic device), the home gateway (proxy) at step 704 executes a search procedure for a home device and when the home device is detected, the home gateway receives information associated with the home device (paragraph [0078]). 
registering the electronic device; 
As set forth in step 705, the home device (electronic device) is registered. See paragraph [0080]
transmitting a message regarding the registration of the electronic device to a terminal; and
Although Kim discloses that it was known to transmit a registration completion message indicating completion of the registration of the terminal, Kim does not disclose the transmission of a registration of the electronic device to a terminal
	Nonetheless, Lee discloses in paragraph [0041] that it was known that when a target device (electronic device) is completely registered, the wireless gateway (proxy) receives a response message to registration of the target device. In addition, as set forth in paragraph [0044], upon registration, Lee discloses that a message is transmitted regarding registration of the electronic device to the paired device (terminal). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to transmit a message regarding the registration of the electronic device to a terminal. The Examine notes that transmission of the registration message to the user terminal will allow the user to  receive conformation about the registration status. 
transmitting a registration completion message indicating completion of the registration of 
the electronic device to the proxy.
	Although Kim discloses that it was known to transmit a registration completion message indicating completion of the registration of the terminal, Kim does not disclose the transmission of a registration completion message of the electronic device to the proxy. 
	Nonetheless, Lee discloses in paragraph [0041] that it was known that when a target device (electronic device) is completely registered, the wireless gateway (proxy) receives a response message to registration of the target device. 
	Therefore, it would have been obvious at the time of the invention to indicate completion of the registration of the electronic device to the proxy.  As discussed above by receiving the registration message, the user will known that the process has been completed and that the target device is completely registered and thus the registration process was successful. 

Regarding claim 19:

The method of claim 11, further comprising: receiving information for user authentication 
from the terminal; and transmitting the information for user authentication to the proxy.
See paragraph [0087]. 

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US Patent Pub. 2014/0218517 in view of Lee et al. US Patent Pub. 2014/0206331 and further in view of Cho et al. US Patent Pub. 2013/0086700.

Regarding claim 12:
The method of claim 11, further comprising: transmitting a request message for addition of a new user to the terminal;
Kim in view of Lee as set forth above, do not specifically disclose of adding a new user to a terminal. 
Nonetheless, Cho, like Kim and Lee is directed to the connection of home electornic devcies. In addition, as set forth in paragraph [0169] and figure 6, a new user can be added via the terminal. 
 transmitting an electronic device list managed by the terminal to a new terminal; 
See Figure 10 of Cho which shows a device list managed by the terminal an accessible to the second user. See also paragraph [0197]
receiving information on an electronic device selected by the new user from the new 
terminal; 
	See Figure 10 of Cho and paragraphs [0191-0199] which shows that the listed devices can be selected. 
sending, to the terminal, a user addition request to control and manage the electronic device selected by the new user transmitting a unique code of the electronic device selected by the new 
user to the new terminal;
	As set forth in Fig. 13 of Cho and paragraphs [0208-0224].  As further set forth in paragraph [0180], each device includes and identity number. See also paragraph [0042]. 
receiving information for authentication of the new user from the new terminal; and
See paragraphs [0079 and 0102] of Cho.  The device management apparatus comprises a user profile acquirer and user profile analyzer to receive authentication of the new user and to verify the new user. See paragraphs [0072-0079]
transmitting the information for authentication of the new user to the proxy.
See paragraphs [0079 and 0102] of Cho.  The device management apparatus comprises a user profile acquirer and user profile analyzer to receive authentication of the new user and to verify the new user. See paragraphs [0072-0079]

Therefore it would have been obvious at the time of the invention to add additional users as disclosed by Cho.  Cho discloses that by adding additional users, the primary user can grant remote control privileges to the additional users. This includes other users such as family (see paragraph [0082]).  Thus, one would have been motivated to allow access to additional users so that more than one person can remotely control the home appliances and so that device restrictions can be set forth for each of the plurality of devices as disclosed by Cho. 

Regarding claim 13:
The method of claim 11, further comprising:
receiving a user deauthentication request message from the new terminal; and transmitting the user deauthentication request message to the proxy.
See paragraph [0198] of Cho.  As set forth above, it would have been obvious at the time of the invention to allow users access to the home equipment for remote control. In addition, it was known to remove or de-authenticate a user that the primary user no longer wants to grant access to certain home equipment.  See also paragraph [0082-0084] which disclose of the desire to restrict/deauthenticate users from certain home equipment. 

Regarding claim 14:
The method of claim 11, further comprising:receiving a request for a user list of users using the electronic device from the terminal; transmitting the user list to the terminal;
See Figure 7 and paragraphs [0172-0175].  
receiving a request for deauthentication of a predetermined user among the users from the
terminal; and transmitting the request for the deauthentication of the predetermined user to the 
proxy.
	See paragraphs 0185-0190 which discloses that the second user can be restricted. See also paragraph [0198, 0206. Thus, the restriction is for deauthentication of a user among the set of users from the terminal. 
	As set forth above, it would have been obvious to receive a user list of users and to remove/de-authenticate a predetermined user.  As explained by Cho, by de-authenticating certain users, the primary users can control which user is capable of remote controlling certain home appliances. This determination can be based on the type of appliance as disclosed in paragraph [0084] and how safe the appliance can be operated by that person. 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yau et al. US Patent 8,255,467 and further in view of Kim US Patent Pub. 2016/0234213.
Regarding claim 16:

A method of providing a network service performed by a terminal, the method comprising:
creating a user account in a server;

In col. 3, lines 42-48, Yau discloses the registration of a new user account and device. In col. 4, lines 36-47, Yau discloses a user access the IM server 105 were a new device account is created.  
transmitting first user information to the server;

In col. 3, lines 42-48, Yau discloses of validating user account login information. In col. 4, lines 56-col. 5, line 7, Yau discloses that a new user B may be granted access rights. 

receiving an electronic device list managed by a first user from the server;

In col. 5, lines 1-3, Yau discloses the new users can view the list of the devices on the list (“networked device Z (user B) may then view the network device Z on his device list”).  See also Figure 7 which discloses a list of users and associated electronic devices. 
transmitting information on an electronic device selected from the electronic device list to 
the server; and
In col. 5, lines 3-7, Yau discloses user B may click on the displayed icon of the network device Z to request output of the networked device Z. The Examiner notes that Yau states that this list is present (although not shown in Figure 5). 

 receiving a unique code of the selected electronic device from the server.

Yau does not specifically disclose of receiving a unique code of the selected electronic device. 
Nonetheless, Kim is also directed to providing a device list from multiple users/devices. See paragraph [0078]. In paragraph [0060], Kim discloses it was known for each device to have an unique ID (UUID). This allows the device to be identified by the server.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to receive a unique code of the selected electronic device so the user can verify that the correct device has been selected.  The Examiner notes that Yau already discloses in col. 4, lines 42-46 that it was known for each device to include an identity. Therefore, by providing a device identity with a unique code, this will ensure that the device management system of Yau can allow for the device to be accessed and managed.  

Regarding claim 17:

The method of claim 16, further comprising: selecting an electronic device of which 

deauthentication is to be performed; and requesting the server to perform deauthentication.

	
See paragraph [0051] of Kim which discloses the registered electronic devices may be de-authenticated (i.e. deleted). As disclosed in paragraph [0053], each registered device is authenticated. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to de-authenticate a device, if the user no longer wants to have the device listed as an authorized device. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0287728) in view of Shu et al. (US 2012/0276875). 
Regarding claim 10, Lim does not specifically teach the method of claim 8, further comprising: receiving a user deauthentication request message from the server; and performing user deauthentication.
However, in related art, Shu teaches the method of claim 8, further comprising: receiving a user deauthentication request message from the server; and performing user deauthentication (Paragraphs 0165, 0176, and 0207). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the above teaching of Shu to Lim in order to securely establish connection with the network system and to remove users who will no longer be allowed to access the system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferees:
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The examiner notes that the term “when” constitutes a contingent type of limitation. See MPEP 2111.04(II). That is, the steps of the claim after the creation of the user account is contingent on the electronic device operating in a software AP mode. Thus, if the device does not operate in the software AP mode the remaining limitation need not be performed. 
        2  The examiner notes that the term “when” constitutes a contingent type of limitation. See MPEP 2111.04(II). That is, the steps of the claim is contingent on the electronic device operating in a software AP mode. Thus, if the device does not operate in the software AP mode the remaining limitation need not be performed.